Citation Nr: 1606054	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, including as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2015, the Board remanded the case for further development, which has been completed.

The issue of entitlement to service connection for a skin disability is remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

Hypertension is proximately due to the Veteran's service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to the service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

The Veteran does not assert, and indeed the evidence does not reflect, that hypertension first manifested during his service.  Instead, he asserts that his hypertension was caused or aggravated by his service-connected diabetes mellitus.

The Board has reviewed the Veteran's medical records dating back to 2000.  Elevated glucose readings were first observed in June 2001, although a formal diagnosis of diabetes was not made until July 2003.  The Veteran's blood pressure readings were within normal limits until October 2004, when he was first diagnosed with hypertension.

A January 2015 diabetes mellitus examination found that hypertension was not caused or aggravated by diabetes mellitus, but the examiner did not provide any support for the opinion.  Thus, it is of no probative value.  

The Veteran was afforded another VA examination in November 2015.  The examiner conducted an in-person examination of the Veteran and noted a review of the record on the examination report.  The examiner noted that "causes of [hypertension] cannot be isolated to diabetes alone," and on that basis, found that   it is not as least as likely as not that the Veteran's hypertension was caused or aggravated by his service.  

The examiner's conclusion as to the likelihood that hypertension was caused or aggravated by diabetes mellitus demonstrates a fundamental misunderstanding of the standards for secondary service connection.  It is not necessary to definitively establish the etiology of a disability that is claimed to be secondary to a service-connected disability; rather, the evidence needs only to show that it is "at least as likely as not" that the nonservice-connected disability is proximately due to, or chronically worsened by, the service-connected disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Notably, however, the examiner went on to state that there is "no doubt" that diabetes mellitus "accelerates" the development of heart disease and hypertension.  This statement is corroborated by the medical evidence of record, which shows that the Veteran was diagnosed with hypertension approximately one year after he was formally diagnosed with diabetes mellitus, having previously had blood pressure readings within normal limits.  When looking at the evidence in the light most favorable to the Veteran, the Board construes the examiner's statement that diabetes mellitus accelerates the development of hypertension as a finding that it is at least as likely as not that diabetes mellitus is the proximate cause of the Veteran's hypertension.    

The evidence is at least in equipoise as to the etiology of the Veteran's hypertension.  When reasonable doubt is resolved in the Veteran's favor, service connection for hypertension, as secondary to the service-connected diabetes mellitus, is warranted.  


ORDER

Service connection for hypertension, as secondary to service-connected diabetes, is granted.


REMAND

During his February 2010 VA examination, the Veteran reported that in October 2009, a VA treatment provider evaluated his skin disability and opined that it might be soft tissue sarcoma.  The record includes no VA clinical notes dated earlier than February 2012.  Remand is therefore required so that all outstanding VA treatment records may be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records prior to February 2012.  A search of non-digital and retired records must be accomplished.  

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


